Citation Nr: 1718214	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and housebound status. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the St. Petersburg, Florida RO.  

The Veteran was originally represented by The American Legion, but in May 2013, he revoked his Power of Attorney.  As such, he is unrepresented.  

The Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, beginning November 1, 2000.  The Board also notes that in an April 2012 rating decision, the RO found that the Veteran was incompetent to handle disbursement of funds.  The Veteran's spouse has been named as his fiduciary.  It is the Veteran, however, who is pursuing the instant appeal.

In April 2016, the Board denied entitlement to service connection for dementia as secondary to post traumatic stress disorder (PTSD).  The Board remanded the issue of entitlement to SMC to the agency of original jurisdiction (AOJ) for additional development, specifically to schedule the Veteran for a VA examination.  The AOJ scheduled the Veteran for a VA examination but he was unable to report to the examination and the examination was cancelled.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In March 2017, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities including PTSD, left knee disability, right knee disability, and low back disability; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities.   

2.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016). 

2.  The criteria for special monthly compensation based on being housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letters to the Veteran in May 2011 and June 2011, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records have been associated with the file including records form a neuropsychological testing and consult in March 2011.   A March 2017 medical opinion from the Veteran's physician is of record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2011 and April 2017, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA examination in March 2011 to obtain medical evidence as to whether the Veteran was in need of aid and attendance.  He was afforded a VA examination in July 2011 to obtain medical evidence as to the nature and severity of the PTSD.  The Board finds that the VA examinations are adequate for adjudication purposes.  The VA examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive.  The report of examination for housebound status or permanent need for regular aid and attendance dated in March 2011 addresses the criteria necessary to evaluate whether special monthly compensation based upon aid and attendance and housebound status is warranted.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2016, the Board remanded the SMC issue on appeal to the AOJ for additional development, specifically to schedule the Veteran for a VA examination to obtain additional evidence regarding the service-connected PTSD.  

The AOJ made a request for a VA examination in January 2017.  However, in February 2017, the Veteran's spouse informed VA that the Veteran was in a nursing home and was non-ambulatory.  She stated that he was basically in a vegetative state.  The Veteran's spouse cancelled the examination.  In April 2017, the Veteran's spouse submitted a statement from a doctor at the Veteran's nursing home in support of the Veteran's claim and she asserted that the doctor's March 2017 statement addressed the issues set forth in the Board's remand. 

Generally, if a Veteran cancels a scheduled VA examination without good cause, the claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008).  However, VA regulation expressly provides that failing to report for an examination due to illness or hospitalization constitutes good cause.  38 C.F.R. § 3.655 (a); see also Turk v. Peake, 21 Vet. App. 568.  Thus, good cause has been shown for the Veteran's failure to appear for the scheduled VA examination.  

However, the Board finds that scheduling the Veteran for another VA examination is not feasible.  The evidence shows that the Veteran has severe dementia and is unable to leave the nursing home.  The Veteran's spouse asserted in the April 2017 statement that a VA examination would create a hardship for the Veteran and would not be productive.  The Board agrees with this assessment.  Further the Veteran's spouse submitted a March 2017 medical statement in support of the claim.  Accordingly, the Board finds there was substantial compliance with the requested development in the April 2016 remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 




2.  Special Monthly Compensation Based Upon Aid and Attendance and Housebound Status. 

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

Review of the record shows that service connection is in effect for PTSD, rated at 50 percent; left knee disability, rated at 30 percent; right knee disability, rated at 10 percent; and low back disability, rated at 10 percent.  The Veteran has a combined rating of 70 percent since November 1, 2000.  He is in receipt of TDIU due to his service-connected disabilities, beginning November 1, 2000.  

The Board finds that the weight of the evidence shows that the Veteran is not so helpless as to need regular aid and attendance due to his service-connected disabilities, and therefore special monthly compensation is not warranted

The Veteran and his spouse argued that the Veteran was in need of aid and attendance due to the service-connected PTSD and that the PTSD caused or aggravated the dementia/cognitive disorder.  See the March 2011 statement.   

The weight of the evidence establishes that the Veteran is in need of aid and attendance due to the cognitive disorder/dementia.  The March 2011 VA aid and attendance examination report indicates that the Veteran had severe dementia with loss of memory that affected the Veteran's ability to perform self-care, ambulate, or travel beyond the premises of the home and the Veteran was only able to leave the home with assistance.  

A March 2011 VA neuropsychology consult indicates that the Veteran was referred for follow up neuropsychological evaluation due to concerns about progressive decline of cognitive function particularly memory and executive function.  It was noted that the Veteran underwent baseline neuropsychological evaluation January 2006 and a repeat evaluation in February 2008.  Follow up testing in 2008 demonstrated deterioration from baseline testing in several areas of cognitive function suggestive of cortical and subcortical involvement.  The Veteran reported continued decline in concentration short-term memory and executive functions since 2008.  It was noted that the Veteran had a history of chronic depression and combat related PTSD.  He was currently in treatment and he reported being in good spirits but his wife felt he was apathetic with little interest in any activities and poor initiation and motivation.  Chronic pain was reported in his back and neck.  He denied problems with sleep or appetite and has not experienced changes in sense of smell or taste.  He denied suicidal or homicidal ideation and auditory or visual hallucinations.  An April 2008 MRI of the brain revealed moderate generalized cerebral atrophy with ventricular ex vacuo dilation and sulcal enlargement out of proportion to age as well as mild periventricular white matter demyelination.  It was noted that this finding is most commonly caused by alcohol abuse, diabetes, seizure, or hypertension. 

The neuropsychological assessment revealed that his neuropsychological profile was abnormal with diffuse impairment across cognitive domains.  His performance represented significant decline from previous levels of function particularly in the areas of language recognition, memory, and executive function.  Overall this pattern of performance and course of decline since baseline assessment is consistent with frontotemporal degeneration likely semantic dementia.   
 
Service connection for dementia to include as secondary to the service-connected PTSD was denied in the April 2016 Board decision.  The Board found that the Veteran's cognitive disorder including dementia was not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability including PTSD.  

In the current appeal, the Board has considered the evidence of record and agrees with the Board's finding in April 2016 that the Veteran's cognitive disorder including dementia was not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability including PTSD.  In March 2011, the Veteran's treating nurse indicated that she had been treating him since 2006 for dementia.  She indicated that although "we cannot know for certain what caused his dementia, we can say that his depression and PTSD were probably contributing factors."  She referenced a June 2010 study by Yaffe and colleagues that found that veterans with PTSD had almost twice the risk of developing dementia than veterans without PTSD.  She also indicated that depression has been linked with a higher rate of degenerative dementia.  The Veteran and his spouse submitted online articles that discuss a relationship between dementia and PTSD, and the connection between PTSD and substance abuse.  

In July 2011, the Veteran was afforded a VA psychiatric examination to determine whether his dementia was caused or aggravated by his PTSD.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed cognitive disorder, not otherwise specified.  She opined that it did not represent a progression or a later development of his service-connected PTSD.   

In October 2015, VA obtained a medical opinion from a VHA specialist (Chief of Outpatient Psychiatry) to address the Veteran's dementia claim.  In October 2015, the specialist responded to the questions posed by the Board.  The specialist reviewed the Veteran's claims file, including the medical evidence and the study by Yaffe, and concluded that his cognitive disorder/dementia was less likely than not caused or aggravated by his PTSD.  In reaching this conclusion, the specialist noted that the study discussed by Yaffe in 2010 "is very important, much additional research would need to be completed to establish a causal link between PTSD and Dementia."  The specialist further explained that if PTSD caused or aggravated Dementia, there is not yet evidence to explain how that might happen.  The specialist also opined that it is less likely than not that the Veteran's history of alcohol/drug abuse caused his cognitive disorder/dementia.  In so concluding, the specialist noted that "[c]ertain forms of dementia are clearly secondary to alcohol abuse, such as Wernike-Korsakoff Syndrome.  Other forms of dementia (Alzheimer's Disease and Vascular Dementia) are not.  This Veteran was evaluated by Neurology and received testing and work up for his cognitive disorder/dementia in 2006, 2008 and 2011.  Alzheimer's Disease was mentioned as his most likely diagnosis."  The specialist also stated that "when cognitive disorder/dementia is thought to be influenced by alcohol use, that alcohol use is typically severe and ongoing during the loss of cognitive function.  This Veteran was treated for substance abuse in 2000.  The records seem to indicate that after that point he was either using alcohol several times a year or sober.  This is another reason it seems unlikely to me that the Veteran's alcohol intake impacted his cognitive disorder/dementia."  

The Board finds that the weight of the competent and credible evidence establishes that the service-connected PTSD does not cause loss of use of both feet, loss of use of one foot and one hand; or blindness and the Veteran is not shown to have been rendered helpless as a result of his service-connected PTSD.  The more probative evidence shows that the service-connected PTSD does not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person. 

The weight of the evidence shows that the Veteran is in need of aid and attendance and is housebound due to nonservice-connected disabilities specifically dementia/cognitive disorder.  See the March 2011 VA aid and attendance examination, the March 2011 VA neuropsychological evaluation and the July 2011 VA examination report.  

The July 2011 VA examination report indicates that the Veteran was currently being treated by anti-depressants and anti-anxiety medication.  The VA examiner noted that the Veteran had difficulties with activities of daily living with severe impairment in the ability to do household chores; moderate impairment in grooming, self-feeding, bathing, dressing and undressing; and he was prevented from shopping and driving.  The VA examiner stated that these impairments were related to the Veteran's cognitive disorder not otherwise specified and not related to the service-connected PTSD.  The Global Assessment of Functioning score assigned to the PTSD was 55, the Global Assessment of Functioning score assigned to the cognitive disorder was 45.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF score assigned to the PTSD was 55; GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  The GAF score assigned to the cognitive disorder was 45.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

The VA examiner indicated that the cognitive deficits cause significant impairment in social or occupational functioning and represent a significant decline from a previous level of functioning.  The VA examiner further stated that the Veteran exhibited mild to moderate symptoms of PTSD and it appeared that Veteran's cognitive disorder concealed some of the PTSD symptoms.  The VA examiner noted that both Axis I diagnoses share overlapping symptoms such as anhedonia, trouble sleeping, irritability, and poor concentration.  As part of the cognitive disorder, the Veteran exhibited memory impairment (impaired ability to learn new information or to recall previously learned information), aphasia (language disturbance), apraxia (impaired ability to carry out motor activities despite intact motor function), and disturbance in executive functioning (i.e. planning organizing sequencing abstracting).  The VA examiner stated that the Veteran's social and occupational decline was evident after the onset of the Cognitive Disorder.  

The weight of the competent and credible evidence of record shows that the service-connected PTSD causes mild to moderate social and occupational impairment with anhedonia, trouble sleeping, irritability, poor concentration, anxiety, and depression.  The service-connected PTSD is not shown to cause loss of use of both feet, loss of use of one foot and one hand; or blindness.  The Veteran is not shown to have been rendered helpless as a result of his service-connected PTSD.  The weight of the evidence shows that the service-connected PTSD does not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

The Veteran's spouse submitted a March 2017 medical statement by a VA medical doctor in support of the Veteran's claim for special monthly compensation.  In the March 2017 statement, the VA doctor stated that the Veteran is a patient at a VA facility due to the extensive assistance required to maintain his personal care and safety.  The VA doctor stated that the Veteran suffers a severe level of PTSD and in addition, the Veteran has a diagnosis of dementia which contains several of the same symptoms as the PTSD and cannot be separated without speculation.  The VA doctor stated that the Veteran suffered with the following symptoms and requires constant care: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; a disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

While the Board does not question the VA medical doctor's experience and expertise, the Board does find that the March 2017 medical opinion to be outweighed by more probative medical evidence of record including the March 2011 neuropsychological consultation with extensive testing and the July 2011 VA psychiatric examination report.  The March 2011 neuropsychological testing clearly differentiates the symptoms and impairment that are due to the nonservice-connected dementia/cognitive disorder from the PTSD.  For instance, the neuropsychological consult report indicates that the Veteran's neuropsychological profile was abnormal with diffuse impairment across cognitive domains; his performance represented significant decline from previous levels of function particularly in the areas of language recognition, memory, and executive function; and overall this pattern of performance and course of decline since baseline assessment is consistent with frontotemporal degeneration likely semantic dementia.

The July 2011 VA examination report indicates that the VA examiner was able to differentiates many of the symptoms due to the service-connected PTSD and the cognitive disorder.  The VA examiner noted that the Veteran had difficulties with activities of daily living with severe impairment in the ability to do household chores, moderate impairment in grooming, self-feeding, bathing, dressing and undressing, and he was prevented from shopping and driving.  The VA examiner stated that these impairments were related to the Veteran's cognitive disorder not otherwise specified and not related to the service-connected PTSD.  The VA examiner indicated that the cognitive deficits cause significant impairment in social or occupational functioning and represent a significant decline from a previous level of functioning.  The VA examiner further stated that the Veteran exhibited mild to moderate symptoms of PTSD and it appeared that Veteran's cognitive disorder concealed some of the PTSD symptoms.  The VA examiner noted that both Axis I diagnoses share overlapping symptoms such as anhedonia, trouble sleeping, irritability, and poor concentration.  As part of the cognitive disorder, the Veteran exhibited memory impairment (impaired ability to learn new information or to recall previously learned information), aphasia (language disturbance), apraxia (impaired ability to carry out motor activities despite intact motor function), and disturbance in executive functioning (i.e. planning organizing sequencing abstracting).  The VA examiner stated that the Veteran's social and occupational decline was evident after the onset of the Cognitive Disorder.  

The Board finds that the March 2017 medical opinion to have less probative weight than the July 2011 VA medical opinion and the March 2011 VA neuropsychological assessment.  The Board does not question the Dr. M.S.'s competence and expertise as a medical doctor.  However, the March 2017 medical opinion has limited probative value because it does not appear that Dr. M.S. considered the Veteran's medical history and the baseline level of functionating and severity of the PTSD prior to the onset of the severe cognitive disorder.  

The March 2011 neuropsychological assessment and the July 2011 VA psychiatric medical opinion are a more comprehensive analysis of the medical evidence and the Veteran's medical history.  It is clear from the VA examination report that the VA examiner reviewed the Veteran's entire medical history and considered the impairment due to the PTSD and provided a more detailed rationale than Dr. M.S.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the March 2011 neuropsychological consult to be highly probative since the examiners conducted neuropsychological testing and examination of the Veteran, considered the Veteran's medical history and levels of functioning including his baseline level of functioning prior to the onset of the severe dementia, and provided medical conclusions based upon the exam findings and test results.  The Board finds that the July 2011 VA medical opinion to be highly probative since the VA examiner reviewed the claims folder, considered the Veteran's report of PTSD symptoms over the years and currently, examined the Veteran, and provided medical conclusions based upon the exam findings and history.

The VA examiners, as psychologists, neurologists, and psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the dementia and PTSD.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The March 2011 VA neuropsychological consult specified what symptoms and impairment were due to the cognitive disorder.  The July 2011 VA examination report differentiated the symptoms due to the cognitive disorder and the symptoms due to the PTSD.  The VA examiner, as a medical doctor and psychiatrist, has the training and expertise to provide medical opinions as to the impairment due to PTSD versus another disorder.  For these reasons, the Board finds that July 2011 VA medical opinion and the March 2011 neuropsychological evaluation to have greater probative value and outweigh the March 2017 opinion by Mr. M.S. 

It is medically possible to distinguish the symptoms and effects of service-connected PTSD and nonservice-connected dementia and cognitive disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  As noted above, the March 2011 VA neuropsychological consult specified what symptoms and impairment were due to the cognitive disorder and the July 2011 VA examination report differentiated the symptoms due to the cognitive disorder and the symptoms due to the PTSD.  The July 2011 VA examiner stated that the PTSD and the cognitive disorder share overlapping symptoms such as anhedonia, trouble sleeping, irritability, and poor concentration.  The VA examiner noted that the Veteran had difficulties with activities of daily living with severe impairment in the ability to do household chores, moderate impairment in grooming, self-feeding, bathing, dressing and undressing, and he was prevented from shopping and driving.  However, the VA examiner stated that these impairments were related to the Veteran's cognitive disorder not otherwise specified and not related to the service-connected PTSD.  The VA examiner indicated that the cognitive deficits cause significant impairment in social or occupational functioning and represent a significant decline from a previous level of functioning.  The VA examiner further stated and it appeared that Veteran's cognitive disorder concealed some of the PTSD symptoms but the PTSD symptoms were mild to moderate in severity.   

For these reasons, the Board finds that the service-connected PTSD does not cause loss of use of both feet, loss of use of one foot and one hand; or blindness and the Veteran is not shown to have been rendered helpless as a result of his service-connected PTSD.  The more probative evidence shows that the service-connected PTSD, alone or in conjunction with the other service-connected disabilities, does not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

The weight of the competent and credible evidence shows that the service-connected left knee disability, right knee disability, and low back disability do not cause loss of use of both feet, loss of use of one foot and one hand; or blindness and the Veteran is not shown to have been rendered helpless as a result of his service-connected left knee disability, right knee disability.  The more probative evidence shows that the service-connected disabilities do not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

The medical evidence of record shows that the service-connected left knee disability manifested by internal derangement and arthritis causes pain, swelling, and giving way with objective findings of moderate effusion and crepitus, flexion from zero degrees to 100 degrees with pain, extension limited by 10 degrees, and no instability.  The Veteran did not use any other assisted devices such as canes or crutches.  Current treatment for the left knee included one tablet of Vioxx daily.  The Veteran reported that he did daily exercises and stretching but does not participate in physical therapy for the left knee at this time.  See the December 2000 VA examination report.   

The medical evidence of record shows that the service-connected right knee degenerative joint disease swells with vigorous activity such as bike riding and the right knee was worse with rainy weather or climbing stairs.  The Veteran reported that the right knee was not as painful or problematic as the left.  Examination revealed moderate crepitus in range of motion, full extension without discomfort, and flexion from zero degrees to 100 degrees with pain at 100 degrees.  The Veteran did not use any assisted devices such as canes or crutches for the right knee.  See the December 2000 VA examination report.   

The medical evidence of record shows that the service-connected lumbosacral strain causes pain in the central area of the low back, rare radiation of pain to the buttocks, and stiffness.  The Veteran reported that the low back pain was a daily condition that did not stop him from doing his activities of daily living and he has never become bedridden due to the back pain but it was something he lived with.  The Veteran denied use of any assisted devices crutches braces or canes for his low back and he denied any surgery on his low back.  Examination revealed normal back musculature.  There was moderate tenderness along the parasacral muscles with palpable muscle spasm present along the right paraspinous region.  Range of motion testing revealed forward flexion to 45 degrees without discomfort and he was able to flex forward to an angle of 75 degrees at which point he complained of some pulling discomfort in his right low back.  The Veteran was able to perform backward extension to 28 degrees without pain but indicated that the stiffness made him feel miserable.  The Veteran was able to perform lateral flexion to the right to 40 degrees and lateral flexion to the left to 20 degrees at which point he complained of some low back discomfort.  The Veteran was able to perform rotation to the right to 35 degrees and rotation to the left to 30 degrees without pain.  Examination of the deep tendon reflexes patella and Achilles were intact bilaterally.  There were no abnormal motor or sensory findings in the lower extremities.  See the December 2000 VA examination report.  The December 2000 VA examination report indicates that the Veteran ambulated into and out of the office without any visible limp or alteration in his gait.  

VA treatment records dated in 2008 list osteoarthritis and low back pain as active problems.  An April 2008 VA neurologist consult indicates that the Veteran had a five-year history of anomia, apraxia, and memory problems and he had a great deal of difficulty generating written and spoken language.  The neurologist indicated that this could be a semantic dementia but was more likely Alzheimer's Disease of moderate severity.  Additional testing was ordered.  The report indicates that the Veteran had a normal gait and motor examination revealed normal strength and tone.  Follow up testing in 2008 demonstrated deterioration from baseline testing in several areas of cognitive function suggestive of cortical and subcortical involvement.  VA treatment records dated in June 2010 indicate that the Veteran presented with complaints of right shoulder pain.  He did not report any symptoms or complaints regarding the knees or low back.  Review of the musculoskeletal system revealed no joint swelling.  He had a normal gait on exam.  The March 2011 neuropsychological evaluation report indicates that the Veteran had chronic pain in the back.  On behavioral observation, the Veteran walked slow but independently and there was no observable difficulty with gait or balance.  As noted above, the assessment was that the pattern of performance and course of decline since baseline assessment was consistent with frontotemporal degeneration likely semantic dementia.  The July 2011 VA examination report indicates that low back pain and depression, and osteoarthritis were listed on the active problem list.  A January 2016 VA treatment record indicates that the Veteran had history of chronic pain related to his service-related injuries to the knees and back.  

The weight of the competent and credible evidence shows that the service-connected left knee, right knee and low back disabilities do not cause loss of use of both feet, loss of use of one foot and one hand; or blindness.  The Veteran is not shown to have been rendered helpless as a result of his service-connected left knee, right knee, and low back disabilities.  The more probative evidence shows that the service-connected disabilities do not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

On this record, the Board finds that the Veteran is not shown to be precluded from dressing or undressing himself, keeping himself clean and presentable, feeding himself, or attending to the wants of nature as the result of his service-connected disabilities alone.  The service-connected disabilities do not require the use of any special prosthetic or orthopedic appliances or cause mental or physical incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The weight of the evidence does not show that the Veteran is unable to protect himself from the dangers and hazards incident to his daily environment without assistance due solely to his service-connected disabilities. 

Thus, on this record, the Board finds that the medical evidence is sufficient to show that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  The weight of the evidence and the more probative evidence weighs against the Veteran's claim for special monthly compensation due to aid and attendance.   

The Board finds that the preponderance of the evidence weighs against the claim for entitlement to special monthly compensation based upon the need for aid and attendance, this claim is denied.  Therefore, reasonable doubt is not for application.

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling.  Moreover, even if his TDIU were counted as a single disability rated as total, he does not have other service-connected disabilities independently ratable (i.e., not already considered in the TDIU rating) as at least 60 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the competent medical evidence does not show that the Veteran's service-connected disabilities resulted in the Veteran being housebound.  The evidence of record shows that the Veteran is housebound due to nonservice-connected disabilities.  

Therefore, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability, and this claim is denied.  




ORDER

Special monthly compensation based on the need for regular aid and attendance is denied.   

Special monthly compensation based on housebound status is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


